department of the treasury i i ap internal_revenue_service washington d c dec tax_exempt_and_government_entities_division uniform issue list t’ cp rat xxxxxxxxkxxxxx xxxxxxkxxkxxxxxxx xxxxxxxxkxxxkxx legend decedent a amount ira v financial_institution b account w financial_institution c account x financial_institution d ira y financial_institution e xxxxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxxxxxxxkxkxkxk xxxxxxxxxxxxxxxxkxxkxkxkxxkkxkkkx xxxxxxxxxxkxx xkxxxxxkxxkxkxkxkxxxkkxkkxkkkkkkkkk kkk mk xxxxxxxxxxxxxxkxxkxkxkxkkxkkkxkxkkkkxkk xxxxxxxxkxxxxkxxkxxkx xxxxxxxxxxxx xxxxxxxxkxxxxxxxxxxxkxkxkxkxkxkk xxxxxxxxxxxxxxxxkx xxxxxxxxxkxxx page ira z financial_institution f amount taxpayer g state h dear xxxxxxx xxxxxxxxxxxxxxkxxxkxkxkk xxxxxxxxxxxxxxxxxxxxkxaxkk xxxxxxxxxxxxxkx xxxxxxxxxx xxxxxxxxxxxxk xxxxxxkx this is in response to your request dated date as supplemented by correspondence dated july october two items dated november november and date from your authorized representatives in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code with respect to decedent a you are the executor of the estate of decedent a you also are the surviving_spouse of decedent a the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that decedent a received a distribution of amount from ira v maintained with financial_institution b with the intent to create a rollover ira account at financial_institution c you assert that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by financial_institution c in failing to deposit amount into a rollover ira account you further represent that amount has not been used for any other purpose decedent a maintained ira v with financial_institution b on date decedent a received a distribution of amount from ira v on date decedent a opened account w at financial_institution c with instructions to financial_institution c to put the funds in an ira on date decedent a discovered that financial_institution c had not put the funds into an ira as directed you represent that decedent a attempted to resolve the issue but died on date without having succeeded in transferring the funds to an ira you represent that financial_institution c was acquired by financial_institution d and that account w became account x held with financial_institution d on date a representative of financial_institution d acknowledged in writing that financial_institution c had opened a standard page checking account rather than the ira requested by decedent a and that the funds intended for the ira were erroneously deposited into the checking account you subsequently transferred amount from account x to ira y with financial_institution e in your name taxpayer g and you then transferred ira y to ira z with financial_institution f in the name of taxpayer g you represent that no one has withdrawn any part of amount except with respect to the transfers described above based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if ii the entire amount received including money and any other_property is i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service the information you presented and documentation you submitted are consistent with your assertion that decedent a’s failure to accomplish a timely rollover of amount was caused by a mistake by financial_institution c which resulted in amount being deposited into account w a non-ira account hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira v provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount into an ira on behalf of decedent a would be considered a rollover_contribution within the meaning of sec_408 of the code further provided that taxpayer g would have been eligible to make a spousal_rollover election with respect to such ira created on behalf of decedent a the contribution of amount into ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code ruling assumes that your actions in contributing amount into ira y set up in finally the scope of the executor’s powers is a matter of state law this this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page taxpayer g’s name were in accordance with the laws of state h and pursuant to your authority as executor of the estate no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxx xxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours obie a wether carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxkxxxxx xxxxxkxxxxxkkxx xxxxxxxxxxx xxxxkxxkxxxxkxkxkxx
